 
 
I 
108th CONGRESS 2d Session 
H. R. 4783 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Carson of Oklahoma introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To adjust the boundaries of the Ouachita National Forest in the States of Oklahoma and Arkansas. 
 
 
1.Short titleThis Act may be cited as the Ouachita National Forest Boundary Adjustment Act. 
2.Boundary adjustment, Ouachita National Forest, Oklahoma and Arkansas 
(a)Boundary adjustmentThe boundaries of the Ouachita National Forest in the States of Oklahoma and Arkansas are hereby modified as depicted on the following maps, dated May 15, 2001: 
(1)Ouachita National Forest Boundary Extension for the Broken Bow Area. 
(2)Ouachita National Forest Boundary Extension for the Southern Tiak Area. 
(3)Ouachita National Forest Boundary Extension for the Northern Ouachita Area. 
(4)Ouachita National Forest Boundary Extension for the Southern Ouachita Area. 
(5)Ouachita National Forest Boundary Extension for the Eastern Ouachita Area. 
(b)Treatment of mapsThe maps referred to in subsection (a) shall be on file and available for public inspection in the Office of the Chief of the Forest Service in the District of Columbia. The Secretary of Agriculture may make minor corrections to the maps. 
(c)Management of acquired landAny federally-owned lands that, before the date of the enactment of this Act, have been acquired for National Forest System purposes within the boundaries of the Ouachita National Forest, as modified by subsection (a), and any lands that are acquired on or after that date for National Forest System purposes within such boundaries, shall be managed as lands acquired under the Act of March 1, 1911 (commonly known as the Weeks Act), and in accordance with the other laws and regulations pertaining to the National Forest System. Nothing in this subsection shall limit the authority of the Secretary of Agriculture to adjust the boundaries of the Ouachita National Forest pursuant to section 11 of such Act (16 U.S.C. 521). 
(d)Relation to land and water conservation fund actFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Ouachita National Forest, as modified by subsection (a), shall be considered to be boundaries of the Ouachita National Forest as of January 1, 1965.  
 
